DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 21 April 2022, the following changes have been made: claims 1-2, 5, 12, 15-16, and 20 have been amended. Claims 6 and 17 have been cancelled. Claims 21-22 have been added.
Claims 1-5, 7-16, and 18-22 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-5, 7-11, and 21), machine (claims 12-16, 18-19, and 22), and process (claim 20) which recite steps of a at least one healthcare provider computing device having a graphical user interface configured to aid a healthcare provider in location of a medication specific patient resource and configured to display one or more medication specific patient resources available for the prescribed medication; an electronic health record server configured to collect and store patient information; and a base resource server configured to store the one or more medication specific patient resources and to establish communication between the at least one healthcare provider computing device and the electronic health record server, wherein the base resource server is configured to: in response to a selection, received via the communication with the at least one healthcare provider computing device, of a medication specific patient resource of the one or more medication specific patient resources, automatically populate patient information, via communication with the electronic health record server, into one or more fields associated with the selected medication specific patient resource to cause display of information required for obtaining the selected medication specific patient resource to aid the patient in reducing out-of-pocket expenses associated with the prescribed medication.

Step 2A Prong 1
These steps to improve workflow of healthcare providers, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the language describing steps as performed by using a server, everything else in the context of this claim encompasses mental processes. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5, 7-11, 13-16, 18-19, and 21-22, reciting particular aspects improving workflow of healthcare providers such as utilizing one or more patient specific resources, utilizing patient information, organize categories of healthcare provider workflows through tabs, use a menu for an entry of a prescription drug name, display one or more medication specific resources corresponding to the prescription drug name, enabling selection of the one or more associated medication specific patient resources, request one or more signature for completion of the medication specific resources, collecting a completed medication specific patient resource, and data mapping includes performance of the limitations in the mind but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as a graphical user interface configured to aid a healthcare provider in location of a medication specific patient resource, to display one or more medication specific patient resources available for the prescribed medication, and to cause display of
information required for obtaining the selected medication specific patient resource amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0026] to [0048], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as an electronic health record server configured to collect and store patient information and selection received via the communication with the at least one healthcare provider computing device amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims 2-5, 7-11, 13-16, 18-19, and 21-22 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 4-5, 7-11, 15-16, 18-19, and 21-22 additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 2-3 and 13 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as selection received via the communication with the at least one healthcare provider computing device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); electronic health record server configured to collect and store patient information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);; a graphical user interface configured to aid a healthcare provider in location of a medication specific patient resource, see Polimeni [0015] “The method disclosed provides for the creation of an internet based user interface with immediate point of service updating where patient medical information can be uploaded, sorted to a specific patient by patient identifier, categorized pursuant to HL7 resource code and accessed pursuant to the graphical user interface functionality of the system,” US20150356250A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polimeni (US20150356250A1).
Regarding claim 1, Polimeni discloses at least one healthcare provider computing device having a graphical user interface configured to aid a healthcare provider in location of a medication specific patient resource ([0015] “The method disclosed provides for the creation of an internet based user interface with immediate point of service updating where patient medical information can be uploaded, sorted to a specific patient by patient identifier, categorized pursuant to HL7 resource code and accessed pursuant to the graphical user interface functionality of the system.”)
and configured to display one or more medication specific patient resources available for the prescribed medication ([0224] “The Medications tab displays all prescription medicines, devices, and apparatuses associated with the user patient. The list is divided into two main sections: currently taking, and no longer taking. Within each of these sections, the items are displayed with the most recent prescription at the top of the list. FIG. 19. For each item in the list, the following will display:
Medication/device name—both the branded and unbranded versions
Image of medication/device
The prescribed dosage amount (mg, mcg, etc.)
How and when the medication/device should be used
Prescribing doctor's name
Date of last refill
Amount of refills remaining
RX number
Quantity
Information icon.”)
an electronic health record server configured to collect and store patient inform ([0051] “So, here the medical treatment record is generated at the point of service with the patient. The medical treatment record is stored on the health care provider's electronic medical record server in HL7/FHIR format.”)
and a base resource server configured to store the one or more medication specific patient resources and to establish communication between the at least one healthcare provider computing device and the electronic health record server ([0048] “As such, the electronic medical records (EMRs) from various health care providers, transmitted into the patient's medical records management system database, are either received in Health Level-7 (HL7) or Fast Healthcare Interoperability Resources (FHIR) or the next generation resource protocol format or translated into one of these formats before being stored to a specific patient database and allocated within that database by resource code and ICD code.” [0049] “HL7 is a set of international standards for transfer of clinical and administrative data between software applications used by various healthcare providers. HL7 specifies a number of flexible standards, graphical user interface, and methodologies by which various healthcare systems can communicate with each other.”)
wherein the base resource server is configured to: in response to a selection, received via the communication with the at least one
healthcare provider computing device, of a medication specific patient resource of the one or more medication specific patient resources
([0235] “When the user patient clicks/taps the information icon, the respective medication/device information will display. FIG. 19. The information will display as a model over the Medication list.” [0049] “HL7 specifies a number of flexible standards, graphical user interface, and methodologies by which various healthcare systems can communicate with each other.”)
automatically populate patient information, via communication with the electronic health record server, into one or more fields associated with the selected medication specific patient resource ([0128] “The purpose of the Insurance History section is to allow patient users to view important information from all of the health plans they have had in their lifetime. People often switch plans year-to-year, and certain claims remain unresolved. Allowing the user patient to access these claims is very beneficial. The patient user does not have to perform any actions for plans to appear in the history, the application will identify when the plan has expired and automatically populates this area with that information.”)
to cause display of information required for obtaining the selected medication specific patient resource ([0101] “The patient user will also be prompted to provide all primary health insurance information, if any, including the name of the insurance company, group number and ID number along with any other pertinent information.”)
to aid the patient in reducing out-of-pocket expenses associated with the prescribed medication ([0094] “The application server will look-up the list of the user patient's insurance coverage information and match to the list of “in-plan” prescription medications, in order to determine if the medication is covered by the user patient's plan.”)
Regarding claim 2, Polimeni discloses wherein the one or more medication specific patient resources include at least one of educational information, a patient assistance program, a discount voucher, or a co-pay card ([0104] “If the patient user has successfully entered and saved their insurance information, the screen will display this information under the heading “Primary Insurance Information.” FIG. 9. Under this heading, the insurance card will be displayed. The card will contain the insurance company logo, Group number, and ID number. Also displayed will be 2 links: “View Plan Details” and “Edit Card Info.”)
Regarding claim 3, Polimeni discloses wherein the patient information includes at least one of a medical history, medications, allergies, immunizations status, laboratory test results, radiology images, vital signs, patient height, patient weight, demographic information, or billing information ([0059] “The patient selects the MyHealth option (FIG. 15 and FIG. 16) from the user interface menu. This initiates a request from the medical records management system database for the user patient's medical history.”)
Regarding claim 4, Polimeni discloses wherein the graphical user interface of the at least one healthcare provider computing device is configured to aid in guiding a healthcare provider workflow during patient visits ([0056] “The health care provider then begins patient evaluation and examination. A decision is made regarding the need for prescription medications, laboratory screens and tests. An automated process accesses lists of patient insurance plan-appropriate facilities to fulfill these needs. The medical records management system checks for potential adverse drug interactions and allergies….. The medical records management system monitors the filling of prescription or completion of diagnostic testing. Alerts are generated notifying both the health care provider and patient if medical directions are not followed.”)
Regarding claim 9, Polimeni discloses wherein the graphical user interface is configured to enable selection of one of the one or more associated medication specific patient resources stored on the base resource server ([0235] “Associated with each item in the Medications list are buttons that allow the user to perform a specific action with each item. These include: Refill Now—this action allows the user to refill the prescription online from a mail order pharmacy (i.e., Allscripts, Medco, etc.). When the user patient performs this action, a screen will present the name, dosage, image, information icon, and cost of the prescription. This screen will also display the user patient's shipping address, along with several payment options (pay with credit card, PayPal, etc.).”)
Regarding claim 10, Polimeni discloses wherein the graphical user interface is further configured to request one or more signature for completion of the medication specific resource ([0141] “The ID Card is the primary method used to share a patient user's entire medical history. FIG. 10. It is also used to share their personal, insurance, and payment information. The ID Card does not share any information that the user has marked as private. The ID Card also contains a digital signature providing consent to HIPAA policies.”)
Regarding claim 11, Polimeni discloses wherein the graphical user interface is further configured to request one or more signature for completion of the medication specific resource ([0064] “By selecting the MyHealth menu item, the client application initiates a request to the application server and passes the patient identification and a code in the URL to the application server, that specifies that this is a request to get the user patient's history. The application server receives the request and forms a query that specifies the name of the database resource that contains observations and procedures.”)
Regarding claim 12, Polimeni discloses a base resource server configured to: receive, via communication with at least one healthcare provider computing device, a request for one or more medication specific patient resources related to a prescribed patient therapy ([0086] “The application server formats the data into format of the user's choice provided by the user interface (i.e., xls, csv or txt).” [0235] “When the user patient clicks/taps the information icon, the respective medication/device information will display. FIG. 19.” [0088] “…client application user interface, which passes the information to the application server, which formats and communicates with the database server…”)
determine an existence of one or more medication specific patient resources related to the prescribed patient therapy, provide a listing of the one or more medication specific patient resources for display ([0090] “In one embodiment of the present invention, the application will use the drug database as way to identify potential adverse reactions to medication being prescribed, and alert the necessary parties.”)
receive a selection of a medication specific patient resource of the one or more medication specific patient resources ([0235] “When the user patient clicks/taps the information icon, the respective medication/device information will display. FIG. 19.”)
automatically populate, via communication with an electronic health record server, one or more fields, associated with the selected medication specific patient resource, with electronic health record information for the patient ([0128] “The purpose of the Insurance History section is to allow patient users to view important information from all of the health plans they have had in their lifetime. People often switch plans year-to-year, and certain claims remain unresolved. Allowing the user patient to access these claims is very beneficial. The patient user does not have to perform any actions for plans to appear in the history, the application will identify when the plan has expired and automatically populates this area with that information.”)
and cause output of a request for one or more signatures for completion of the medication specific patient resource ([0101] “The patient user will also be prompted to provide all primary health insurance information, if any, including the name of the insurance company, group number and ID number along with any other pertinent information.” [0141] “The ID Card also contains a digital signature providing consent to HIPAA policies. The ID Card eliminates the need for a patient to ever fill out medical forms again.”)
to aid the patient in reducing out-of-pocket expenses associated with the desired patient therapy ([0094] “The application server will look-up the list of the user patient's insurance coverage information and match to the list of “in-plan” prescription medications, in order to determine if the medication is covered by the user patient's plan.”)
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 9.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 10.
Regarding claim 20, Polimeni discloses receiving, via communication with at least one healthcare provider computing device, a request for one or more medication specific patient resources related to the prescribed patient therapy ([0086] “The application server formats the data into format of the user's choice provided by the user interface (i.e., xls, csv or txt).” [0235] “When the user patient clicks/taps the information icon, the respective medication/device information will display. FIG. 19.” [0088] “…client application user interface, which passes the information to the application server, which formats and communicates with the database server…”)
determine an existence of one or more medication specific patient resources related to the prescribed patient therapy, provide a listing of the one or more medication specific patient resources for display ([0090] “In one embodiment of the present invention, the application will use the drug database as way to identify potential adverse reactions to medication being prescribed, and alert the necessary parties.”)
receiving a selection of one or more medication specific patient resource of the one or more medication specific patient resources ([0235] “When the user patient clicks/taps the information icon, the respective medication/device information will display. FIG. 19.”)
automatically populating, via communication with an electronic health record server, one or more fields, associated with the selected medication specific patient resource, with electronic health record information for the patient ([0128] “The purpose of the Insurance History section is to allow patient users to view important information from all of the health plans they have had in their lifetime. People often switch plans year-to-year, and certain claims remain unresolved. Allowing the user patient to access these claims is very beneficial. The patient user does not have to perform any actions for plans to appear in the history, the application will identify when the plan has expired and automatically populates this area with that information.”)
and causing output of a request for one or more signatures for completion of the medication specific patient resource ([0101] “The patient user will also be prompted to provide all primary health insurance information, if any, including the name of the insurance company, group number and ID number along with any other pertinent information.” [0141] “The ID Card also contains a digital signature providing consent to HIPAA policies. The ID Card eliminates the need for a patient to ever fill out medical forms again.”)
to aid the patient in reducing out-of-pocket expenses associated with the desired patient therapy ([0094] “The application server will look-up the list of the user patient's insurance coverage information and match to the list of “in-plan” prescription medications, in order to determine if the medication is covered by the user patient's plan.”)
Regarding claim 21, Polimeni discloses wherein the automatically populating patient information is based on an indication that the selected medication specific patient resource requires data mapping from the electronic health record server ([0065] “Also, based on this query, the database server returns the ICD code, which is stored in the database as part of the observations and procedures records for a specific medical record. The database server contains an object which operates to map the ICD code to the anatomically correct human figure graphical user interface body location for a particular medical record.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Polimeni (US20150356250A1) in view of Abrahams et al. (US20130325490A1) and further in view of Kushniruk et al. (Technology induced error and usability: The relationship between usability problems and prescription errors when using a handheld application).
Regarding claim 5, Polimeni discloses wherein the at least one healthcare provider selectable tab is configured to organize categories of healthcare provider workflows ([0192] “In those instances, the physician or medical provider can choose to place treatment notes or records into a “Private Zone” by clicking or touching on a file icon until a message is displayed allowing them to choose or pick “Private Zone” or “Cancel”..…Access to the “Private Zone” area will only be available to the physician or medical provider based upon their own identifying features and their inclusion in the “My Doctors” area. FIG. 7.”)

Polimeni does not explicitly disclose however Abrahams teaches wherein the base resource server is further configured to cause installation of at least one healthcare provider selectable tab on the graphical user interface ([0080] “This information can be provided to a physician's computing device 22 in response to a search query entered into the computing device and transmitted to the server system 26.” [0081] “By accessing the portal of the system 26 using a computing device (e.g., mobile phone), a physician can review a list of referrals made by other physicians individually or collectively as a group (e.g., by geographic location (e.g., by zip code), by hospital and/or by specialty and sub-specialty).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Polimeni’s techniques for a web based medical management system with Abrahams’ techniques for workflow management. The motivation for the combination of Polimeni and Abrahams is to reduce delays by improving interface workflow (See Abrahams, Background).
Regarding claim 7, Polimeni does not explicitly disclose however Kushniruk teaches wherein the graphical user interface includes at least one of a text box or drop-down menu configured for an entry of a prescription drug name ([pg. 523, Col. 1] “USABILITY PROBLEM #1 — DISPLAY VISIBILITY — not clear that a drop down menu should be used in order to enter “q8h”. In the example above the subject was asked to enter a prescription for Amoxicillin 250 mg po q8h × 7 days (21 dispensed).”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Polimeni’s techniques for a web based medical management system with Kushniruk’s techniques involving usability in a handheld application. The motivation for the combination of Polimeni and Kushniruk is to improve interface workflow by reducing technology errors and usability problems (See Kushiruk, Background).
Regarding claim 8, Polimeni discloses wherein upon entry of a prescription drug name, the graphical user interface is configured to display one or more associated medication specific patient resources corresponding to the prescription drug name ([0090] “The physician prescribes medication for the user patient and enters the information into the physician's EMR system, which is external to the medical records and management system.” [0235] “This information typically includes:
Medication/device name—both the branded and unbranded versions
Conditions that the medication/device is used to treat
Side effects
Warnings
How to use
Pregnancy risk
Drug class
Certain terms within the information may be hyperlinked, such as “High blood pressure.” This allows the user patient to discover the meaning/definition of these terms.”)
Regarding claim 15, Polimeni discloses wherein the at least one healthcare provider selectable tab is configured to organize categories of healthcare provider workflows ([0192] “In those instances, the physician or medical provider can choose to place treatment notes or records into a “Private Zone” by clicking or touching on a file icon until a message is displayed allowing them to choose or pick “Private Zone” or “Cancel”..…Access to the “Private Zone” area will only be available to the physician or medical provider based upon their own identifying features and their inclusion in the “My Doctors” area. FIG. 7.”)

Polimeni does not explicitly disclose however Abrahams teaches wherein the base resource server is further configured to cause installation of at least one healthcare provider selectable tab on the graphical user interface ([0080] “This information can be provided to a physician's computing device 22 in response to a search query entered into the computing device and transmitted to the server system 26.” [0081] “By accessing the portal of the system 26 using a computing device (e.g., mobile phone), a physician can review a list of referrals made by other physicians individually or collectively as a group (e.g., by geographic location (e.g., by zip code), by hospital and/or by specialty and sub-specialty).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Polimeni’s techniques for a web based medical management system with Abrahams’ techniques for workflow management. The motivation for the combination of Polimeni and Abrahams is to reduce delays by improving interface workflow (See Abrahams, Background).
Regarding claim 16, Polimeni discloses and wherein upon entry of a prescription drug name, the graphical user interface is configured to display one or more associated medication specific patient resources ([0090] “The physician prescribes medication for the user patient and enters the information into the physician's EMR system, which is external to the medical records and management system.” [0235] “This information typically includes:
Medication/device name—both the branded and unbranded versions
Conditions that the medication/device is used to treat
Side effects
Warnings
How to use
Pregnancy risk
Drug class
Certain terms within the information may be hyperlinked, such as “High blood pressure.” This allows the user patient to discover the meaning/definition of these terms.”)

Polimeni does not explicitly disclose however Kushniruk teaches wherein the graphical user interface includes at least one of a text box or drop-down menu configured for an entry of a prescription drug name ([pg. 523, Col. 1] “SUBJECT ENTERS 250 mg tid×7 days (30 dispensed) USABILITY PROBLEM #1 — DISPLAY VISIBILITY — not clear that a drop down menu should be used in order to enter “q8h”. In the example above the subject was asked to enter a prescription for Amoxicillin 250 mg po q8h × 7 days (21 dispensed).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Polimeni’s techniques for a web based medical management system with Kushniruk’s techniques involving usability in a handheld application. The motivation for the combination of Polimeni and Kushniruk is to improve interface workflow by reducing technology errors and usability problems (See Kushiruk, Background).
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 8.


Response to Arguments
Applicant’s arguments filed on 21 April 2022 have been considered but are not fully persuasive.
Regarding the drawings, the applicant has pointed to the supporting paragraphs in the specification which disclose S208 and S210. Therefore, the drawing objection has been withdrawn.
Regarding the 101 rejection, the applicant argues on page 7 to the top of page 10 that under Step 2A Prong 1 the claims cannot be practically performed in the human mind. Applicant also asserts that the specification also discloses the invention as being directed to leveraging electronic health record information to improve the workflow of healthcare providers assisting patients by automatically identifying and obtaining information needed to provide resources beneficial to the patient. Accordingly, the claim 1 is not directed to a technique that could practically be performed in the human mind and therefore does not recite a mental process for at least these reasons.

Examiner respectfully disagrees with the applicant’s arguments. Examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer. Likewise, the claimed steps in the present application such as collecting and storing patient data, selecting a medication specific resource, populating patient information in one or more fields are human cognitive actions that have been performed by physicians and other healthcare providers as also indicated by the applicant’s own specification in [0004]: “Frequently physicians and other healthcare providers assist patients in locating these educational, streamlining, and cost reducing measures during medical visits…… Further, many of the resources require the often tedious manual entry of patient information.” Even if the claim recites a plethora of data manipulations, the use of a physical aid (i.e., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation.


On pages 10 to 12 the applicant argues that under Step 2A Prong 2 the present claims are similar to that of USPTO Example 42. The applicant points out that like Example 42, claim 1 recites a specific improvement over prior art systems by improving the workflow of healthcare providers assisting patients in real time
by automatically identifying and obtaining information, via communication with an electronic health record server, that is needed to provide resources beneficial to the patient. Specifically, claim 1 of the instant application integrates the alleged abstract idea into a practical application that automatically populates patient information, via communication with an electronic health record server, into one or more fields associated with a selected medication specific patient resource to cause display of information required for obtaining the selected medication specific patient resource to aid the patient in reducing out-of-pocket expenses
associated with a prescribed medication and in response to a selection, received via the communication with at least one healthcare provider computing device, of the medication specific patient resource. Applicant asserts that claim 1 is integrated into a practical application and requests reconsideration of the 101 rejection.

Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to improve the accuracy of reducing out-of-pocket expenses associated with a prescribed medication, the claimed invention purports to use generic computer components as a tool to automate a manual process of assisting patients in locating educational, streamlining, and cost reducing measures during medical visits. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0004] in the specification, is patient frustration, longer processing times, and tedious manual entry of information. The applicant’s specification does not show or describe a deficiency in existing technology. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. There is no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. In regards to Example 42, the examiner points out that the combination of elements recited a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. This is unlike the present application which does not solve a technological problem. Furthermore, as the applicant has also pointed out, Example 42 explicitly recites the term “real time” in the claim language while the present application has no such recitation in the claims and the specification to support the assertion that the improving of the workflow of healthcare providers to assist patients is done in real time. Therefore, the 101 rejection is maintained.
Regarding the 102 rejection, the applicant argues on pages 13 to 14 that paragraphs [0128] and [0094] of Polimeni at best, describe determining whether a medication is covered by a patient's insurance plan and automatically populating an Insurance History section with when a health plan expired. Specifically, the portions describe a patient accessible Insurance History section that is automatically populated with a patient's insurance history. This automatically populated information, described in Polimeni, is unrelated to obtaining a selected medication specific patient resource. Applicant requests reconsideration of the 102 rejection. 

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the cited paragraphs of Polimeni are a much narrower interpretation of the claims. In the present action, examiner has broken the claim language to clearly show how the claims have been mapped. Paragraph [0128] discloses the automatically populating patient information while [0094] discloses how the patient is aided in reducing out-of-pocket expenses. Additionally, for the newly added limitation of “obtaining the selected medication specific patient resource” paragraph [0101] has been cited to disclose prompting (or displaying to a user) to provide all the information (in this case insurance information) required for obtaining the medication specific patient resource. Examiner further points out that it is not clear what is included or excluded from the interpretation of medication specific patient resource.
Regarding the 103 rejection, the independent claims are still rejected under USC 102. Therefore, the dependent claims are still rejected under USC 103. 

Prior Art Cited but Not Relied Upon
 Ajami, S. (2016). Use of speech-to-text technology for documentation by healthcare providers. The National medical journal of India, 29(3), 148.
This reference is relevant because is discloses improving workflows in healthcare to improve the quality of services.

Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626